Case 1:10-cr-00094-JSR Document 298 Filed 09/13/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_- vance enn x

UNITED STATES OF AMERICA.,

 

TYRONE OLDYN,

 

Defendant.

----X

 

JED S. RAKOFF, U.S.D.J.

Whereas, Defendant, Tyrone Oldyn, was sentenced on March 23, 2021 to two years of
supervised release and a three-month period of incarceration to begin on September 14, 2021 at
12 p.m. in the Judgment dated March 26, 2021 (Dkt. No. 295);

Whereas, Mr. Oldyn, began serving the term of supervised release immediately following
sentencing;

Whereas, on September 13, 2021, Mr. Oldyn, moved to amend the Judgment to reflect a
sentence of time served in light of the significant progress he has made in obtaining and
maintaining fulfilling union work and the risks related to interrupting his progress of securing
more permanent union membership, or, in the alternative, to delay his surrender date of
September 14, 2021 for a period of five months;

Whereas, Mr. Oldyn’s Probation Officer, Noah Joseph, submitted to the Court a
memorandum on behalf of United States Probation, supporting Defendant’s motion to amend his
sentence to time served or, in the alternative, to delay his surrender date for a period of five

months;

 

 

 

 

 

 

ROE WDE BRIERE REIS MEME DINE HE En tt FN RIEMT AR TRE ROTI.

Pa eT
Case 1:10-cr-00094-JSR Document 298 Filed 09/13/21 Page 2 of 2

Whereas, the Government objects to Mr. Oldyn’s motion to amend the Judgment, but
does not object to Mr. Oldyn’s motion to delay his surrender date for a period of five months;

Accordingly, pursuant to 18 U.S.C. § 3583(e)(2) and upon the Government’s consent, the
Court grants Mr. Oldyn’s motion to delay the September 14, 2021 12 p.m. surrender date for a

period of five months until February 15, 2022 at 12 p.m.

SO ORDERED.

Dated: New York, New York
September 13, 2021

hed

JED RAKOFF, U.S.D4.

 

 
